DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/3/2021 has been entered.
Claims 1, 2, 4, 7, 10, 11, 13, 15, 16, and 19 have been amended. Claims 3 and 12 have been cancelled. Currently, claims 1, 2, 4-11, and 13-19 are pending in the application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Arguments
Applicant's arguments filed 9/1/2020 have been fully considered and are persuasive.

Applicant’s arguments, see Applicant Arguments/Remarks Made in an Amendment, filed 2/3/2021, with respect to the rejection of claims 1, 10, and 19 under 35 U.S.C. 103 over Lively in view of Rumpf have been fully considered and are persuasive in view of the claim amendments.  Therefore, the rejection of claims 1, 10, and 19 under 35 U.S.C. 103 over Lively in view of Rumpf has been withdrawn. However, in view of the newly added claim limitations, claims 1-19 are rejected under 35 U.S.C. 103 over Belehradek in view of Rumpf as presented below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 2, 4-11, and 13-19 are rejected under 35 U.S.C. 103 as being unpatentable over Belehradek (US PGPUB 2002/0102162 A1, hereinafter Belehradek) in view of Rumpf (US PGPUB 2007/0266765 A1, hereinafter Rumpf).

Regarding claim 1, Belehradek teaches a computer-implemented fault detection method for a liquid level sensing device (see Fig. 1A-B and 2; see also [0032]-[0073], computer-implemented fault detection method and system described), the liquid level sensing device comprising a plurality of switches arranged to measure variance in a liquid level of a container (see Fig. 2, plurality of switches F1-4), the method comprising, at a computing device: receiving a sensing signal from the liquid level sensing device, the sensing signal comprising a plurality of measurements indicative of the liquid level of the container, each measurement obtained in response to one or more of the plurality of switches being actuated to a given position at a given liquid level (see  Fig. 1b and [0026], fluid level L of the tank T is measured via signals for each float switch SW-1-n); determining, based on the sensing signal, whether the one or more switches were actuated the liquid level changed according to one or more expected switching sequences (see [0033], sequence of the floats F1-4 are monitored with regard to a predetermined sequence); and outputting, in response to determining that the one or more switches were actuated according to an abnormal switching sequence, a fault signal indicating that at least one of the plurality of switches is faulty (see [0057]-[0127], description of various error modes resulting from 
Belehradek fails to specifically teach that the integrated circuit implemented fault detection is a computer-implemented fault detection method for measuring liquid level of an engine liquid container.
Rumpf teaches a computer-implemented fault detection method and device for determining faults in a level sensing system comprising a plurality of level sensors for an engine liquid container (see Abstract; see also Fig. 2, computer system 16; see also claim 13, use of computer for fault detection of engine liquid level sensing).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art, to modify the method of Belehradek such that the method was computer-implemented and for engine liquid containers as suggested by Rumpf. The use of computer implemented system allows for a compact and accurate system for determining faults in a plurality of sensors in addition to the storage of historical data for later analysis as is known in the art. Furthermore, while the teachings of Belehradek are directed towards pump containers, both Belehradek and Rumpf are directed towards improving the sensing of liquid levels and thus both references are pertinent to the problem faced by the inventor of malfunctions in level sensors with multiple sensors.

Regarding claim 2, Belehradek as modified by Rumpf above teaches all of the limitations of claim 1.
Furthermore, Belehradek teaches that the sensing signal is indicative of the given position of the one or more switches at the given liquid level (see Fig. 2 and [0033], sensing signals indicative of position of teach float switch at each particular liquid level).

claim 4, Belehradek as modified by Rumpf above teaches all of the limitations of claims 1 and 2.
Furthermore, Belehradek teaches determining whether the one or more switches were actuated according to the one or more expected switching sequences comprises determining whether the plurality of measurements were received in a predetermined order (see [0025] and [0033], error modes activated based on deviation of measurements from each switch from expected predetermined switching sequences).

Regarding claim 5, Belehradek as modified by Rumpf above teaches all of the limitations of claim 1.
Belehradek as modified by Rumpf above device fails to specifically teach a plurality of magnetically actuated reed switches and a floating device arranged for movement along a longitudinal axis as the liquid level varies, the plurality of reed switches actuated by a magnetic element associated with the floating device.
However, Belehradek teaches a switch based liquid level detection system (see Fig. 2, switch based liquid level detection system).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art, to modify the method and device of Belehradek as modified by Rumpf above such that any of the well-known switch based level sensors were used, e.g. floats with contact switches, floats with magnetic switches, optical switches, etc. were used in a similar manner to the switch based level sensor of Belehradek. This is because one of ordinary skill in the art would recognize that the system and method of Belehradek above could be applied to any level sensing system with a plurality of switches in order to determine switch faults in a manner as described by Belehradek.

claim 6, Belehradek as modified by Rumpf above teaches all of the limitations of claim 1.
Furthermore, Belehradek teaches identifying the at least one faulty switch in response to determining that the one or more switches were actuated according to the abnormal switching sequence, and outputting the fault signal comprising an identification of the at least one faulty switch (see [0058], processor 14 recognizes and remembers which floats and invokes specific Error Mode environments, considered as outputting particular fault signals).

Regarding claim 7, Belehradek as modified by Rumpf above teaches all of the limitations of claim 1.
Furthermore, Belehradek teaches causing at least one corrective action to be performed in response to determining that the one or more switches were actuated according to the abnormal switching sequence (see [0057]-[0127], see each error mode and associated corrective actions taken).

Regarding claim 8, Belehradek as modified by Rumpf above teaches all of the limitations of claim 1.
Furthermore, Belehradek teaches that the liquid sensing device comprises a plurality of series connected resistors electrically connected to the plurality of switches, an electrical circuit completed through given ones of the resistors when the one or more switches are in the given position at the given liquid level (see Fig. 36, float switch Ki in series with resistor 48, wherein circuit is completed through the resistor 48 when switch is actuated).

Regarding claim 9, Belehradek as modified by Rumpf above teaches all of the limitations of claims 1 and 8.
Belehradek teaches that each measurement is a measurement of a voltage across the electrical circuit (see Fig. 36, voltage output of the circuit shown).

Regarding claim 10, Belehradek teaches a fault detection system for a liquid level sensing device (see Fig. 1A-B and 2; see also [0032]-[0073], computer-implemented fault detection method and system described), the liquid level sensing device comprising a plurality of switches arranged to measure variance in a liquid level of a container (see Fig. 2, plurality of switches F1-4), the system comprising: at least one processing unit (see Fig. 1A, processor 14); and at least one non-transitory computer-readable memory having stored thereon program instructions executable by the at least one processing unit (see Fig. 1A, PROM 16c) for: receiving a sensing signal from the liquid level sensing device, the sensing signal comprising a plurality of measurements indicative of the liquid level of the liquid container, each measurement obtained in response to one or more of the plurality of switches being actuated to a given position at a given liquid level (see  Fig. 1b and [0026], fluid level L of the tank T is measured via signals for each float switch SW-1-n), determining, based on the sensing signal, whether the one or more switches were actuated according to one or more expected switching sequences (see [0033], sequence of the floats F1-4 are monitored with regard to a predetermined sequence); and outputting, in response to determining that the one or more switches were actuated according to an abnormal switching sequence, a fault signal indicating that at least one of the plurality of switches is faulty (see [0057]-[0127], description of various error modes resulting from the switches actuating according to an abnormal switching sequence; see also [0058], processor 14 recognizes and remembers which float is faulty in each error mode environment).
Belehradek fails to specifically teach that the system detects liquid level of an engine liquid container.
Rumpf teaches a computer-implemented fault detection method and device for determining faults in a level sensing system comprising a plurality of level sensors in an engine liquid container (see Abstract; see also Fig. 2, computer system 16; see also claim 13, use of computer for fault detection of a liquid level sensor for an engine liquid container).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art, to modify the device of Belehradek such that the device was computer-implemented with processors and memory for engine liquid containers as suggested by Rumpf. The use of computer implemented system allows for a compact and accurate system for determining faults in a plurality of sensors in addition to the storage of historical data for later analysis as is known in the art. Furthermore, while the teachings of Belehradek are directed towards pumping containers, both Belehradek and Rumpf are directed towards improving the sensing of liquid levels and thus both references are pertinent to the problem faced by the inventor of malfunctions in level sensors with multiple sensors.

Regarding claim 11, Belehradek as modified by Rumpf above teaches all of the limitations of claim 10.
Furthermore, Belehradek teaches that the program instructions are executable by the at least one processing unit for receiving the sensing signal indicative of the given position of the one or more switches at the given liquid level (see Fig. 2 and [0033], sensing signals indicative of position of teach float switch at each particular liquid level).

Regarding claim 13, Belehradek as modified by Rumpf above teaches all of the limitations of claim 10 and 11.
Belehradek teaches that the program instructions are executable by the at least one processing unit for determining whether the one or more switches were actuated according to the one or more expected switching sequences comprising determining whether the plurality of measurements were received in a predetermined order (see [0025] and [0033], error modes activated based on deviation of measurements from each switch from expected predetermined switching sequences)

Regarding claim 14, Belehradek as modified by Rumpf above teaches all of the limitations of claim 10.
Furthermore, Belehradek teaches 
Belehradek as modified by Rumpf above device fails to specifically teach that the program instructions are executable by the at least one processing unit for receiving the sensing signal from the liquid level sensing device comprising a plurality of magnetically actuated reed switches and a floating device arranged for movement along a longitudinal axis as the liquid level varies, the plurality of reed switches actuated by a magnetic element associated with the floating device.
However, Belehradek teaches a switch based liquid level detection system (see Fig. 2, switch based liquid level detection system).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art, to modify the method and device of Belehradek as modified by Rumpf above such that any of the well-known switch based level sensors were used, e.g. floats with contact switches, floats with magnetic switches, optical switches, etc. were used in a similar manner to the switch based level sensor of Belehradek. This is because one of ordinary skill in the art would recognize that the system and method of Belehradek above could be applied to any level sensing system with a plurality of switches in order to determine switch faults in a manner as described by Belehradek.

Regarding claim 15, Belehradek as modified by Rumpf above teaches all of the limitations of claim 10.
Furthermore, Belehradek teaches that the program instructions are executable by the at least one processing unit for identifying the at least one faulty switch in response to determining that the one or more switches were actuated according to the abnormal switching sequence, and outputting the fault signal comprising an identification of the at least one faulty switch (see [0058], processor 14 recognizes and remembers which floats and invokes specific Error Mode environments, considered as outputting particular fault signals).

Regarding claim 16, Belehradek as modified by Rumpf above teaches all of the limitations of claim 10.
Furthermore, Belehradek teaches that the program instructions are executable by the at least one processing unit causing at least one corrective action to be performed in response to determining that the one or more switches were actuated according to the abnormal-switching sequence (see [0057]-[0127], see each error mode and associated corrective actions taken).

Regarding claim 17, Belehradek as modified by Rumpf above teaches all of the limitations of claim 10.
Furthermore, Belehradek teaches that the liquid sensing device comprises a plurality of series connected resistors electrically connected to the plurality of switches, an electrical circuit completed through given ones of the resistors when the one or more switches are in the given position at the given liquid level (see Fig. 36, float switch Ki in series with resistor 48, wherein circuit is completed through the resistor 48 when switch is actuated).

Regarding claim 18, Belehradek as modified by Rumpf above teaches all of the limitations of claims 10 and 17.
Furthermore, Belehradek teaches that the program instructions are executable by the at least one processing unit for receiving the sensing signal comprising the plurality of measurements with each measurement being a measurement of a voltage across the electrical circuit (see Fig. 36, voltage output of the circuit shown).

Regarding claim 19, Belehradek teaches a non-transitory computer readable medium having stored thereon program code executable by at least one processor (see Fig. 1A, PROM 16c stores instructions for processor 14) for: receiving a sensing signal from a liquid level sensing device, the sensing signal comprising a plurality of measurements indicative of the liquid level of a liquid container, each measurement obtained in response to one or more of a plurality of switches being actuated to a given position at a given liquid level (see  Fig. 1b and [0026], fluid level L of the tank T is measured via signals for each float switch SW-1-n);Page 4 of 7Appl. No. : 16/103,412Attorney Docket No. : 05002993-2283USAmdt. Dated February 3, 2021 Reply to Office Action of December 3, 2020determining, based on the sensing signal, whether the one or more switches were actuated  according to one or more expected switching sequences (see [0033], sequence of the floats F1-4 are monitored with regard to a predetermined sequence); and outputting, 
Lively fails to specifically teach that the measurements are indicative of the liquid level of an engine liquid container.
Rumpf teaches a computer-implemented fault detection method and device for determining faults in a level sensing system comprising a plurality of level sensors (see Abstract; see also Fig. 2, computer system 16; see also claim 13, use of computer for fault detection).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art, to modify the device of Belehradek such that the device was computer-implemented with processors, memory, and executable code for engine liquid containers as suggested by Rumpf. The use of computer implemented system allows for a compact and accurate system for determining faults in a plurality of sensors in addition to the storage of historical data for later analysis as is known in the art. Furthermore, while the teachings of Belehradek are directed towards pumping containers rather than engine liquid containers, both Belehradek and Rumpf are directed towards improving the sensing of liquid levels and thus both references are pertinent to the problem faced by the inventor of malfunctions in level sensors with multiple sensors.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANIEL T WOODWARD whose telephone number is (571)270-0704.  The examiner can normally be reached on M-F: 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NATHANIEL T WOODWARD/               Primary Examiner, Art Unit 2855